NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0685n.06

                                           No. 14-5950

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                )                           FILED
                                                                                 Oct 08, 2015
                                                         )
                                                                            DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
RONNIE JACKSON,                                          )       COURT FOR THE WESTERN
                                                         )       DISTRICT OF TENNESSEE
       Defendant-Appellant.                              )
                                                         )
                                                         )



       Before: GUY, KETHLEDGE, and STRANCH, Circuit Judges.

       KETHLEDGE, Circuit Judge. A federal jury convicted Ronnie Jackson of numerous

robbery and firearm offenses after a three-day trial in which Jackson represented himself. On

appeal, he argues that the district court should have granted his motion for substitute counsel

and, relatedly, that his decision to represent himself was not voluntary. We reject his arguments

and affirm.

                                                 I.

       Jackson and several accomplices committed six armed robberies at businesses in the

Memphis, Tennessee area. Police captured him at the scene of the last robbery.

       A federal grand jury indicted Jackson for one count of robbery affecting interstate

commerce and one count of using a firearm during a crime of violence. See 18 U.S.C. §§ 1951,

924(c). The district court appointed T. Clifton Harviel, Jr. to represent Jackson.
No. 14-5950
United States of America v. Ronnie Jackson

       Three months later, Jackson asked the court to remove Harviel and appoint new counsel.

Although the court found that Harviel had met all of his obligations to Jackson, the court granted

Jackson’s request. The court appointed Jeff Woods to represent Jackson.

       Jackson was soon unhappy with Woods too. A month after his appointment, in February

2013, Jackson wrote to the court complaining that Woods was “fail[ing] to communicate with

[him].” At a hearing the following month, Jackson complained that he was constantly being

“shipped around” farther away from his attorney and indicated (by shaking his head) that Woods

was not able to meet with him at Jackson’s current “detention center.” But the court responded

that Woods would surely alert the court if he could not access his client.

       In April, Woods filed a motion to transfer Jackson to a facility closer to Memphis—

where his criminal trial would occur.       At a later hearing, Woods expressed concern that

Jackson’s detention center was 150 miles away:

               [Jackson] has a right to representation, and he’s been afforded
               representation, but I think implicit in that is the ability to
               communicate and see the client, and you are hard pressed to find
               any criminal defense attorney who’s got—I mean because I’ve got
               to drop an entire day just to go out there.

The district court asked Woods to contact the U.S. Marshal and request Jackson’s transfer before

the court ruled on his motion.

       Later in April, Jackson sent a letter to the magistrate judge requesting new counsel. In

June, Jackson sent a letter to the district court judge with the same request. In support, Jackson

wrote that Woods had not visited him or written to him about his case. That same month, a

grand jury issued a superseding indictment charging Jackson with six counts of robbery affecting

interstate commerce and six counts of using a firearm during a crime of violence.




                                                -2-
No. 14-5950
United States of America v. Ronnie Jackson

       In a July hearing, the district court addressed Jackson’s concerns about Woods. Jackson

said that he and Woods had met only once—after Jackson’s letters to the court complaining

about Woods’s lack of contact. Woods explained that a visit to Jackson’s detention facility was

“377 miles round trip.” Woods also said that he understood the issues in the case and had

spoken to the prosecutor on “numerous occasions.” Woods added that he had examined the

discovery file, given Jackson some case law regarding the district court’s jurisdiction over his

case, and sought Jackson’s transfer to a closer facility. Woods explained that Jackson had not

been transferred sooner because of a problem with a required health test. But Woods thought the

problem had been solved and that Jackson would be transferred soon. The district court seemed

satisfied that Jackson’s transfer would resolve any communication concerns and Jackson agreed.

       The court then addressed Jackson’s other primary concern, namely jurisdiction over his

case. Jackson was insistent that the district court had none and that Woods should file a motion

to that effect. The court explained that such a motion would be frivolous and that, as an officer

of the court, Woods could not file it. Finally, after an extended colloquy on the subject, the court

stated that “I’ve already made a determination that this Court has jurisdiction[.]”

       After still more discussion, Jackson said he was considering representing himself. The

court then put Jackson under oath and asked him about his legal education and experience,

explained the charges against him and their potential penalties, warned Jackson about the

dangers of representing himself, and expressly advised him not to do so. That colloquy runs

eight pages in the hearing transcript. When the court asked Jackson if he “still desire[d] to

represent [him]self,” Jackson asked for time to consult with Woods. Then Jackson started

complaining again about jurisdiction, at which point the district court set a trial date and ended

the hearing.


                                                -3-
No. 14-5950
United States of America v. Ronnie Jackson

       Three months later, in October, Jackson wrote to the district court requesting new counsel

once again. Jackson asserted that Woods had not returned to see him and that Woods still

refused to file a motion challenging the court’s jurisdiction. Jackson reiterated these complaints

during a hearing later that month and said that he wanted a new attorney. The court responded

that Woods could not control where Jackson was held, and that Jackson could either work with

Woods or represent himself, which again the court urged Jackson not to do. Jackson persisted

with his jurisdictional theories.

       Finally, the court said “the only question you need to answer for me is do you wish to

represent yourself or do you wish for Mr. Woods to continue to represent you?” Jackson said he

should have more options than to have Woods represent him or represent himself. The district

court responded that those were his only two options. Jackson said “I don’t want [Woods] on my

case.” The court replied, “[t]hen you are representing yourself.”

       Jackson thereafter represented himself at trial. A jury convicted him of all of the charges

in the superseding indictment. The district court imposed a sentence of 1,846 months, which was

driven largely by a series of mandatory minimums on the gun counts. This appeal followed.

                                                II.

       Jackson argues that the district court violated his Sixth Amendment right to counsel when

the court denied his motion to appoint another lawyer in place of Woods. We review for an

abuse of discretion the district court’s refusal to appoint new counsel. United States v. Marrero,

651 F.3d 453, 464 (6th Cir. 2011).

                                               A.

       When a defendant requests new counsel, the district court must “conduct an inquiry . . . to

determine whether there is good cause for substitution of counsel.” United States v. Vasquez,


                                               -4-
No. 14-5950
United States of America v. Ronnie Jackson

560 F.3d 461, 466 (6th Cir. 2009). When reviewing a district court’s decision to deny a motion

for substitution of counsel, we consider four factors:

               [1] the timeliness of the motion; [2] the adequacy of the court’s
               inquiry into the defendant’s complaint; [3] whether the conflict
               between the attorney and client was so great that it resulted in a
               total lack of communication preventing an adequate defense; and
               [4] a balancing of the accused’s right to counsel of his choice and
               the public’s interest in the prompt and efficient administration of
               justice.

Marrero, 651 F.3d at 464.

       With respect to the first factor—timeliness—our main concern is how close to trial a

defendant made his motion for new counsel.            See, e.g., United States v. Saldivar-Trujillo,

380 F.3d 274, 278 (6th Cir. 2004). Here, Jackson first alerted the district court that he was

unhappy with Woods in February 2013—one month after Woods was appointed.                    Jackson

requested new counsel in April and again in October. His trial was in March 2014. The district

court did not express any concern about the timeliness of Jackson’s motions. So Jackson’s

motion was timely.

       As for the second factor—the adequacy of the court’s inquiry into Jackson’s

complaints—Jackson had two principal concerns:            first, Woods’s refusal to file a motion

challenging the district court’s jurisdiction in this case; and second, Woods’s lack of

communication with him. In both the July and October hearings, the district court allowed

Jackson to go on at great length about Woods’s refusal to file a motion challenging jurisdiction.

And in the July hearing the court adequately inquired into Jackson’s complaints about his

communication with Woods: the court listened to Jackson’s complaints and allowed Woods to

explain why he had not seen Jackson more. In the October hearing, Jackson focused entirely on




                                                -5-
No. 14-5950
United States of America v. Ronnie Jackson

Woods’s refusal to file a jurisdictional motion, which was an issue as to which the district court

had already been more than patient. Hence, this factor weighs against Jackson.

       The third factor is the most important: whether Woods’s lack of communication was so

complete that it prevented an adequate defense. Although Woods visited Jackson only once at

his detention center, the record shows that Woods provided Jackson with case law, told Jackson

that he would not file meritless motions on his behalf, and discussed Jackson’s desire to be

transferred closer to Memphis. Woods also filed several motion on Jackson’s behalf and met

with him at the courthouse at least for times. Thus, there was not a complete breakdown in

communication between Jackson and Woods.

       The last factor balances a defendant’s right to his preferred counsel with society’s interest

in “the prompt and efficient administration of justice.” Marrero, 651 F.3d at 464. This factor is

a wash: true, Jackson’s request for a new lawyer (his third) would not have delayed his trial; but

Jackson was not entitled to an unlimited succession of lawyers, particularly since the next lawyer

would not have been any more free to file frivolous motions (Jackson’s principal complaint

about Woods) than Woods was. The district court did not abuse its discretion in denying

Jackson’s request for yet another new lawyer to represent him.

                                                B.

       Relatedly, Jackson appears to argue that the district court “forced” him to represent

himself and that his decision to do so, therefore, was not voluntary. After a district court has

properly rejected a defendant’s request for new counsel, it may leave the defendant with the

choice of representing himself or proceeding with his current counsel. Marrero, 651 F.3d at 466.

In either circumstance, “[t]o ensure that a defendant’s waiver of his right to counsel is knowing

and intelligent, the district court must ask the defendant a series of questions drawn from, or


                                                -6-
No. 14-5950
United States of America v. Ronnie Jackson

substantially similar to the model inquiry set forth in the Bench Book for United States District

Judge.” United States v. Heard, 762 F.3d 538, 543 (6th Cir. 2014) (internal quotation marks

omitted). The district court asked Jackson all those questions here, and urged him not to

represent himself. And once the district court properly denied Jackson’s motion for new counsel,

the court could leave Jackson with the choice of representing himself or proceeding with Woods.

Jackson’s waiver of counsel was knowing and intelligent.

       The district court’s judgment is affirmed.




                                               -7-